Title: 1774 Aug. 28. Sunday.
From: Adams, John
To: 


       Heard Dr. Witherspoon all Day. A clear, sensible, Preacher. Mr. Mason came to see us. We sent a Card to Mr. Serjeant a Lawyer. He dined, drank Coffee and spent the Evening with Us. He is a young Gentleman of about 25 perhaps. Very sociable. He gave us much Light concerning the Characters of the Delegates from N. York, Philadelphia, Virginia &c. and concerning the Characters of the Principal Lawyers, in all these Provinces.
       Smith he says is the oracle of New York for Chamber Council. Scott is a Character very much like that of old Mr. Auchmuty. Set up all Night at his Bottle. Yet argue to Admiration next Day. An admirable Speaker according to him. Duane is a plodding Body, but has a very effeminate, feeble Voice. He says the Virginians speak in Raptures about Richard Henry Lee and Patrick Henry—one the Cicero and the other the Demosthenes of the Age. Jo Reed is at the Head of his Profession in Philadelphia. Fisher is next. Walln and Dickenson have retired.
       